Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 1 of 17 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO



 GEORGE BARRETT                                  )
 c/o Kolenich Law Office                         )
 9435 Waterstone Blvd. #140                      )
 Cincinnati, OH 45249                            )                       Case No.: 1:cv-20-00816
                                                 )
                                                 )
        Plaintiff,                               )                       COMPLAINT
                                                 )
             v.                                  )
                                                 )                       JURY DEMAND
                                                 )
 EVAN MANN                                       )
 Address presently unknown                       )
                                                 )
                                                 )
        Defendant.                               )




        Plaintiff GEORGE BARRETT for his Complaint against the above named

 Defendant, states as follows:



        1.        This is an action for violating plaintiff’s right to be free from cruel and

                  unusual punishment while he was a prisoner serving a sentence as well as

                  for assault and battery under Ohio law. It arises out of a completely

                  unjustified physical assault of Mr. Barrett by the defendant who was on

                  duty as a corrections officer and acting under color of law at all relevant

                  times.




                                                 1
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 2 of 17 PAGEID #: 2




                                              Parties

       2.    Plaintiff is a citizen of the United States and the State of Ohio and is a

             resident of this judicial district.

       3.    Defendant was employed as a corrections officer by the Butler County

             Ohio Sheriff’s Office and acting under color of state law at all relevant

             times.



                                      Jurisdiction and Venue

       4.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

             and § 1343. This Court has jurisdiction over all state law claims under 28

             U.S.C. § 1367. Venue is proper over each claim and each defendant

             pursuant to 28 U.S.C. §1391(b)(1) and/or (b)(2).

                                                   Facts

       5.    Plaintiff was an inmate serving his sentence at the Butler County jail,

             located in Hamilton Ohio, from on or about October 11, 2019 until on or

             about December 11, 2019.

       6.    On October 20, 2019 plaintiff Barrett was in his cell with his cellmate

             Zach Eberhart.

       7.    Defendant Evan Mann, who was in uniform and on duty as a corrections

             officer at the time, entered Plaintiff’s cell and ordered the cellmate to

             leave.

       8.    Defendant Mann advanced on Plaintiff in a menacing fashion such that

             Plaintiff reasonably feared he would be offensively touched.




                                             2
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 3 of 17 PAGEID #: 3




       9.    Defendant Mann asked Plaintiff why the plaintiff had been disrespectful to

             corrections officers.

       10.   Plaintiff Barrett began to deny being disrespectful when Defendant slapped

             Plaintiff on the left side of plaintiff’s face with an open hand.

       11.   Defendant then punched the Plaintiff several times with a closed fist.

       12.   Plaintiff’s cellmate, Eberhart, rushed back into the cell and restrained

             defendant Mann.

       13.   Defendant Mann then exited the cell.

       14.   A third inmate, Renfro, was in his cell directly across from Plaintiff’s cell

             at the time of this incident.

       15.   Renfro told Sheriff’s Office investigators that he witnessed defendant

             Mann enter the plaintiff’s cell, saw cellmate Eberhart leave the cell, saw

             defendant slap the Plaintiff once and punch the plaintiff several times, and

             saw inmate Eberhart restrain defendant Mann.

       16.   Renfro also told investigators that he heard defendant Mann tell Eberhart

             that he was going give Plaintiff phone cards and extra coffee packets

             because of the incident.

       17.   Corrections officer Zach Gilbert told investigators that defendant Mann

             admitted to Gilbert that defendant Mann had “whipped Barrett’s ass.”

       18.   Defendant Mann hit plaintiff so hard that Defendant Mann’s watch was

             broken during the incident.

       19.   Plaintiff suffered fear of being physically attacked and redness, bruising,

             and other damages as well as substantial physical pain and discomfort




                                             3
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 4 of 17 PAGEID #: 4




             from the effects of the Defendant’s threatening behavior as well as

             defendant’s slapping and punching of the plaintiff, which pain and

             suffering lasted for several weeks after the incident.

       20.   On November 9, 2019 the Butler County Sheriff’s Office fired Defendant

             Mann because of the above described incident.

       21.   The Defendant’s actions were a willful threat to harm or touch the plaintiff

             offensively.

       22.   The Defendant had the apparent ability to harm or offensively touch the

             plaintiff at the time of the threat.

       23.   The Defendant did harm the plaintiff by intentionally and without consent

             slapping and punching the plaintiff.

       24.   The defendant’s actions described above were cruel and unusual in

             violation of the Eighth Amendment to the United States Constitution as

             they were unnecessary, wanton, and totally without penological

             justification.

       25.    The defendant’s actions described above were done willfully and/or with

             deliberate indifference and were taken under color of state law.

       26.   The plaintiff filed a “Notice of Complaint on Staff Member” which

             resulted an investigation, substantiation of plaintiff’s complaint, and

             official discipline of the defendant and at least one other corrections

             officer. The plaintiff could not have taken any other administrative steps.

       27.   The plaintiff has, therefore, exhausted his available administrative

             remedies.




                                             4
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 5 of 17 PAGEID #: 5




       28.   The plaintiff incorporates by reference Exhibit A to this Complaint as if

             fully re-written herein. Exhibit A is plaintiff’s administrative complaint

             and it’s results as reported by the Butler County Ohio Sheriff’s Office.

       29.   The Defendant’s wrongful actions described above violated plaintiff’s

             Eighth Amendment right to be free of cruel and unusual punishment.

       30.   The Defendant’s wrongful actions described above constitute assault and

             battery under Ohio law.

       31.   The defendant’s wrongful actions described above were taken with

             malicious purpose, in bad faith, and/or in a wanton or reckless manner.

       32.   As a direct and proximate result of defendant’s wrongful conduct

             described above Plaintiff has suffered redness of the skin , bruising,

             physical pain, and continues to suffer, anxiety, mental anguish, and

             emotional distress.

       33.   The Defendant’s wrongful actions taken above were taken under color of

             state law and subjected the Plaintiff to the deprivation of rights, privileges,

             and immunities secured by the Constitution and laws of the United States

             of America, in violation of 42 U.S.C.A. § 1983 and of the laws of the State

             of Ohio.

       WHEREFORE, Plaintiff demands judgment against the Defendant as follows:

                  A. Compensatory damages in an amount to be shown at trial;

                  B. Punitive damages;

                  C. Costs incurred in this action including reasonable attorney’s

                        fees;




                                            5
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 6 of 17 PAGEID #: 6




                  D. Prejudgment interest;

                  E. Such other and further relief as the Court may deem just and

                     proper.



                    Dated: October 15, 2020

                    Respectfully submitted,

                    THE LEWIS LAW FIRM, INC., LPA

                    By:_______/s/ Cornelius “Carl” Lewis_________
                    Attorney for Plaintiff

                    Cornelius “Carl” Lewis, Esq.
                    THE LEWIS LAW FIRM, INC., LPA
                    119 East Court Street
                    Cincinnati, Ohio 45202
                    Phone: (513) 632-9542
                    Fax: (513) 721-5824
                    e-mail:CarlLewisLaw@gmail.com
                    Ohio Supreme Court Reg. #0055700

                    By:_______/s/ James E. Kolenich_________
                    Attorney for Plaintiff
                    KOLENICH LAW OFFICE
                    9435 Watersone Blvd. #140
                    Cincinnati, Ohio 45249
                    Phone: (513) 444-2150
                    Fax: (513) 297-6065
                    e-mail:Jim@TradLawyer.com
                    Ohio Supreme Court Reg. #0077084




                                         6
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 7 of 17 PAGEID #: 7
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 8 of 17 PAGEID #: 8
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 9 of 17 PAGEID #: 9
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 10 of 17 PAGEID #: 10
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 11 of 17 PAGEID #: 11
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 12 of 17 PAGEID #: 12
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 13 of 17 PAGEID #: 13
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 14 of 17 PAGEID #: 14
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 15 of 17 PAGEID #: 15
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 16 of 17 PAGEID #: 16
Case: 1:20-cv-00816-MRB-KLL Doc #: 1 Filed: 10/17/20 Page: 17 of 17 PAGEID #: 17
